IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-07-00354-CR

INA LEE TURNER,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                          From the 361st District Court
                              Brazos County, Texas
                        Trial Court No. 06-06200-CRF-361


                          MEMORANDUM OPINION


      Ina Lee Turner perfected this appeal from his conviction for felony driving while

intoxicated. He has since died in prison. Turner’s counsel has filed a motion to abate

the appeal supported by a certified copy of Turner’s death certificate. See Freeman v.

State, 11 S.W.3d 240, 240 (Tex. Crim. App. 2000) (per curiam). Turner’s death deprives

this Court of jurisdiction. Id. Accordingly, the motion is granted, and this appeal is

permanently abated. See TEX. R. APP. P. 7.1(a)(2); Freeman, 11 S.W.3d at 240.
                                              FELIPE REYNA
                                              Justice
Before Chief Justice Gray,
       Justice Vance, and
       Justice Reyna
Appeal permanently abated
Opinion delivered and filed October 1, 2008
Do not publish
[CRPM]




Turner v. State                                              Page 2